Citation Nr: 0603940	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of a right knee meniscectomy, with 
chondromalacia of the medial condyle and degenerative joint 
disease (right knee disability), currently rated as 30 
percent disabling.  




ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The issue of an increased rating for the service-connected 
right knee disability was initially before the Board in July 
2000.  That appeal arose from a September 1999 rating 
decision which denied entitlement to an evaluation in excess 
of 10 percent for the service-connected right knee 
disability.  The Board remanded the matter back to the RO in 
July 2000 and January 2001 for additional development of the 
record.  

In a February 2001 rating decision, the RO increased the 
rating for the service-connected right knee disability to 30 
percent, effective from May 13, 1999.  The RO determined that 
the increase to 30 percent, effective from the date of the 
veteran's claim for increase, represented a full grant of 
benefits on appeal.  As such, the case was not returned to 
the Board for appellate consideration.  

In July 2002, the veteran filed a claim for an increased 
rating for the service-connected right knee disability.  The 
August 2002 rating decision denied the veteran's claim and 
the veteran timely appealed that determination.  In his 
September 2002 substantive appeal (VA Form 9), the veteran 
indicated that he wanted to appear for a personal hearing at 
the RO before a Veterans Law Judge.  However, in a written 
statement received at the RO in October 2002, the veteran 
formally withdrew his request for a personal hearing.  To the 
Board's knowledge, the veteran has not requested that any 
such hearing be rescheduled.  

In November 2005, the veteran filed a claim for a total 
rating for individual unemployability due to service-
connected disability (TDIU).  The Board refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected postoperative residuals of a right 
knee meniscectomy, with chondromalacia of the medial condyle 
and degenerative joint disease (right knee disability) is 
productive of moderately severe arthritis resulting in pain, 
weakness, crepitus, and mild effusion.

2.  The veteran has flexion in his right knee limited to 85 
degrees and extension limited to 10 degrees, additionally 
limited by pain.

3.  The veteran was issued a knee brace which he wears 
occasionally, has joint line tenderness with bone atrophy 
and, mild laxity of his right knee; however, ankylosis of the 
right knee is not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for the service-connected postoperative 
residuals of a right knee meniscectomy, with chondromalacia 
of the medial condyle and degenerative joint disease (right 
knee disability), are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5259, 5260 (2005).

2.  The schedular criteria for the assignment of a separate 
10 percent rating for limitation of extension of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2005); VAOPGCPREC 9-2004.

3.  The schedular criteria for the assignment of a separate 
10 percent rating, but no higher, for lateral instability of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005);
VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in July 2002, prior to the initial unfavorable agency 
decision which was issued in August 2002.  As such, the Board 
finds no defect with respect to the timing of the VCAA 
notice.  The discussions in the rating decision, statement of 
the case (SOC), and supplemental statements of the case 
(SSOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the July 2002 duty-
to-assist letter, the Board finds that VA fully notified the 
veteran of what is required to substantiate his claim.  
Together, the VCAA letter of July 2002, as well as a 
subsequent VCAA letter sent to the veteran in August 2005, 
the rating decision of August 2002, and the September 2002 
SOC, provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Furthermore, the August 2005 VCAA letter specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  Moreover, and in 
response to earlier requests for additional information, the 
veteran indicated that he had additional private evidence to 
submit and completed the necessary VA Form(s) 21-4142 
Authorization and Consent to Release Information to VA.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports dated in July 2002 and December 2004, as well as 
statements from the veteran.  As VA examinations and other 
medical evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Increased Rating

The veteran asserts that his right knee disability warrants a 
rating in excess of 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999).Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service-connected right knee disability was 
initially rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for semilunar removal of 
cartilage that was symptomatic.  Under Diagnostic Code 5259, 
a 10 percent rating is the maximum allowable rating.  

As noted, that 10 percent rating subsequently increased to 30 
percent, in a February 2001 rating decision.  In doing so, 
the RO rated the veteran's right knee disability by analogy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259-5257.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005).  A 20 percent 
evaluation requires limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Id.  A 30 percent 
evaluation requires limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  A 40 percent rating is 
assigned for extension limited to 30 degrees, and a 50 
percent rating is assigned for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2005).  A separate rating for limitation of extension and 
for limitation of flexion may be assigned.  VAOPGCPREC 9-
2004.

In opinions of the VA General Counsel (VAOPGCPREC 23-97 and 
9-98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

At a VA examination in July 2002, the veteran reportedly 
continued to take Tylenol for knee pain and that he used a 
brace on occasion.  He continued to complain of pain 
primarily along the medial aspect of the knee.  He had 
difficulty with prolonged walking, stooping, kneeling, or 
climbing.  He had episodes of swelling and tightness.  He was 
unable to kneel, and his range of motion was restricted.  
Physical examination revealed an antalgic gait on the right.  
He had mild effusion.  The right knee lacked 10 degrees of 
full extension, and he lacked flexion past 100 degrees.  He 
continued to manifest tenderness along the medial joint line 
with bony hypertrophy and the examiner noted mild valgus 
pseudo laxity.  Moderate crepitation was noted.  X-ray 
studies revealed moderately severe tricompartamental 
degenerative joint disease, worse in the medial compartment.  
The impression was moderately severe degenerative joint 
disease of the right knee.

At a December 2004 VA examination, the veteran reported daily 
pain and stiffness in the right knee that was worse in cold 
weather.  The veteran also noted that his knee gave way and 
swelled at times.  On examination of the right knee, the 
veteran's gait was normal.  Leg lengths were the same, 
bilaterally.  Examination of the feet did not reveal any 
sights of abnormal weight bearing.  The veteran did not 
require an assistive device for ambulation.  The veteran 
could flex the right knee from 0 to 85 degrees.  Range of 
motion was additionally limited by pain, after repetitive 
use.  Drawer and McMurray's tests on the right knee were 
within normal limits.  Crepitus was demonstrated.  The 
examiner noted that there was no change in the previous 
diagnosis of postoperative meniscectomy right knee with 
chondromalacia of the medial condyle and degenerative joint 
disease.  

In sum, the medical evidence in this case reveals that the 
veteran has moderately severe degenerative joint disease in 
the right knee, limitation of flexion and extension of the 
knee, further limited by pain, as well as  mild laxity.  
Ankylosis of the knee has not been demonstrated.  

The Board points out that during the course of the appeal, 
the RO issued a January 2005 rating decision which continued 
the 30 percent rating, but which began rating the service-
connected right knee disability by analogy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5259-5260, instead of by 
analogy to Diagnostic Code 5259-5257.  In other words, the RO 
assigned a 30 percent rating for symptomatic semilunar 
cartilage removal with arthritis, further limited by pain, 
based on limitation of flexion.  

In this case, the evidence shows that the veteran has 
arthritis which is moderately severe.  Arthritis is to be 
rated pursuant to limitation of motion, unless limitation of 
motion is noncompensable.  In this case, the veteran's 
limitation of extension to 10 degrees warrants a 10 percent 
rating and limitation of flexion to 85 degrees is 
noncompensable.  However, because limitation of flexion may 
be rated separately from limitation of extension, and the 30 
percent rating was assigned by the RO based on limitation of 
flexion, a separate 10 percent rating for limitation of 
extension is assignable, based on limitation of extension to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).  

However, the analysis does not stop there.  Because the 
medical evidence reflects mild laxity, or instability of the 
knee, a separate rating is assignable under Diagnostic Code 
5257 for other impairment of the knee.  In opinions of the VA 
General Counsel (VAOPGCPREC 23-97 and 9-98), it was held that 
a claimant who has arthritis and subluxation/instability due 
to service-connected knee disability might be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  Furthermore, as noted above, 
the veteran's right knee disability was, at one time, rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the evidence does reflect moderately severe arthritis 
of the right knee; however, it also reflects mild laxity of 
the right knee.  This finding along with finding of mild 
joint line tenderness with bone atrophy and that the veteran 
was issued a knee brace, supports entitlement to a separate 
10 percent rating pursuant to Diagnostic Codes 5257.  

In rating the service-connected right knee disability, all 
other applicable diagnostic codes must be considered to 
include Diagnostic Codes 5256, 5258, and 5262.  

A rating in excess of 30 percent is available pursuant to 
Diagnostic Code 5256, if ankylosis of the knee is 
demonstrated.  In order to warrant a 40 percent rating under 
Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees must be shown.  To warrant 
a 50 percent rating, ankylosis in flexion between 20 degrees 
and 45 degrees must be demonstrated.  Finally, to warrant a 
maximum 60 percent rating under Diagnostic Code 5256, 
extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, must be shown.  

As ankylosis of the knee has not been demonstrated by the 
evidence of record, a rating in excess of 30 percent is not 
assignable under Diagnostic Code 5256.  

Under Diagnostic Code 5258, semilunar cartilage that is 
dislocated with frequent episodes of "locking," pain and 
effusion into the joint warrants a 20 percent evaluation.  A 
higher rating is not available under this code.  

As noted above, under Diagnostic Code 5259, a maximum 10 
percent rating is assigned for symptomatic removal of 
semilunar cartilage.

Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  A 30 percent rating is assigned for malunion on the 
tibia and fibula, with marked knee or ankle disability.  A 
maximum 40 percent rating is assigned for nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  

In this case, the medical evidence of record does not 
indicate that there is nonunion of the tibia and fibula with 
loose motion.  As such, a rating in excess of 30 percent is 
not assignable under Diagnostic Code 5262.  

Thus, in sum, the medical evidence of record shows 
degenerative joint disease, symptomatic removal of semilunar 
cartilage, limited flexion and extension with pain, and 
lateral instability.  Neither ankylosis, nor nonunion of the 
tibia and fibula is shown.  The veteran is in receipt of a 30 
percent rating for the service-connected right knee 
disability, based on limitation of flexion and arthritis.  
There is no diagnostic code pertaining to the knee which 
would afford the veteran a rating in excess of 30 percent for 
limitation of flexion and arthritis of the right knee.  
However, a separate 10 percent rating is assignable for 
limitation of extension of the right knee to 10 degrees.  
Likewise, another separate 10 percent rating is assignable 
for other impairment of the right knee, mild instability.  
The Board has also considered the provision of 
38 C.F.R. § 4.40 and the guidance provided in DeLuca, 8 Vet. 
App. 202 (1996).  In this case, the veteran demonstrates pain 
on motion.  However, he does not demonstrate additional range 
of motion loss due to pain on use or during flare-ups that is 
of such severity that a rating in excess of 30 percent would 
be assignable in this case based on limitation of flexion.  
In fact, it appears that the 30 percent rating was assigned 
to compensate the veteran for the additional range of flexion 
loss due to pain on use or during flare-ups.  There is no 
medical evidence showing that the veteran experiences periods 
of "flare-ups" 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
(2005) has also been considered.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  However, there has been no 
showing that the service-connected right knee disability 
under consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  The Board does not doubt that the 
veteran has significant impairment of the right knee which 
results in certain work restrictions.  However, the Board 
also finds that the regular scheduler standards contemplate 
the symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  In that regard, the Board 
observes that with respect to the veteran's service-connected 
right knee disability, the applicable rating criteria 
contemplate higher ratings for that disability.  However, the 
Board has not found that disability to be of such degree of 
severity as to warrant assignment of a higher rating on a 
scheduler basis.  Likewise, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2001); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected postoperative 
residuals of a right knee meniscectomy, with chondromalacia 
of the medial condyle and degenerative joint disease (right 
knee disability) on the basis of limitation of flexion of the 
right knee and/or arthritis.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

However, the medical evidence in this case does demonstrate 
that the veteran has mild instability of the right knee, 
which warrants a separate 10 percent rating, but no more, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005); 
VAOPGCPREC 23-97 and 9-98.  In addition, a separate 10 
percent rating is warranted for limitation of extension of 
the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005); VAOPGCPREC 9-2004.


ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of a right knee meniscectomy, with chondromalacia 
of the medial condyle and degenerative joint disease (right 
knee disability) on the basis of limitation of flexion, or 
arthritis is denied.  

A separate 10 percent rating, but no higher, is granted under 
Diagnostic Code 5257for other impairment of the right knee, 
mild instability, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating, but not higher, is granted 
under Diagnostic Code 5261for limitation of extension of the 
right knee, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


